Grason, J.,
delivered the opinion of the Court.
The record in this case shows that, the appellant was indicted in the Circuit Court for Anne Arundel County, for a violation of the second section of the Act of 1874, chap. 181, — Title, “Oysters.” In the bill of exceptions set out in the record, is a memorandum as follows : “ General demurrer filed; joinder in demurrer; demurrer overruled; leave granted to plead.” From this it would appear that there was a demurrer to the indictment. The record however, does not set out the demurrer, and therefore it is not properly before us for review. Wheeler vs. The State, 42 Md., 565. We have however carefully examined the indictment, and the Act of Assembly under which the appellant is indicted, and are satisfied that the indictment is sufficient.
The appellant after the close of the evidence, asked the Court to instruct the jury that if they should find that the appellant was not the owner of the pungy, “James Bu-lack,” at the time named in the indictment, then he was not answerable, and should not be convicted on the fifth and sixth counts of the indictment. The other counts had been abandoned by the State. The Circuit Court refused to grant the instruction, giving in writing as its reason .therefor, that “ the jury being by the Constitution, judges of the law of criminal cases tried by them, the Court declines to instruct them in this case.” Article 15, sec. 5, of the Constitution of 1867 provides, that “in the trial of all criminal cases, the jury shall be the judges of law as well as of fact.” The jury then, being judges of law as well as of fact in criminal cases, would not be bound by any instructions given by the Court, but would be at perfect liberty to utterly disregard them and find a *360verdict in direct opposition to them. No Court in this State can be required by the counsel or jury, to give instructions either upon the law or the legal effect of the evidence given at the trial. This seems to have been the opinion of this Court, held in the case of Franklin vs. The State, 12 Md., 246, 249. The Court may in its discretion, advise the jury as to the law and legal effect of the evidence, hut is not hound to do. so, and being a matter entirely within its discretion, its refusal to do so cannot he reviewed by this Court, even if this case is now properly before us upon this appeal. It seems to have been supposed that the Act of 1872, chap. 316, which authorizes exceptions to he taken in criminal cases, also authorizes exceptions such as the one presented in this record. That Act can only apply to such rulings as the Court may he called upon to make with regard to the admissibility of evidence during the trial. It is impossible that the Legislature contemplated giving the right to parties in criminal cases to have instructions upon the law and the legal effect of the evidence, and exceptions to such rulings, in the face of the Constitutional provision under which juries are at liberty to treat such instructions with utter disregard, and to find their verdict in direct opposition to them.
(Decided 23rd June, 1876.)

Appeal dismissed.